DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11 and 17 are amended in view of applicant’s response filed 11/25/2020.  Claims 5-6, 12-13 and 18-19 are canceled.  Therefore, claims 1-4, 7-11, 14-17 and 20-26 are currently under examination.
Status of Claims
All previous rejections have been withdrawn in view of applicant’s claim amendments and persuasive arguments in the response filed 11/25/2020.  
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 1, on line 4, delete “comprising”;
In claim 11, on line 3, delete “comprising”;
Allowable Subject Matter
Claims 1-4, 7-11, 14-17 and 20-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733

/LOIS L ZHENG/Primary Examiner, Art Unit 1733